UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-169802 PRACO CORPORATION (Exact name of registrant as specified in its charter) Nevada 27-1497347 (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) 90122 Hoey Road Chapel Hill, NC 27517 (Address of principal executive offices) (Zip code) (919) 889-9461 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of May 12, 2014, there were 6,902,500 shares, par value $0.0001 per share, of Common Stock issued and outstanding. PRACO CORPORATION QUARTERLY REPORT ON FORM 10-Q March 31, 2014 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART IIOTHER INFORMATION Item 1. Legal Proceedings. 17 Item 1A. Risk Factors. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures. 17 Item 5. Other Information. 17 Item 6. Exhibits. 17 SIGNATURE 18 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. PRACO CORPORATION (F/K/A HUNT FOR TRAVEL, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 4 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2014(UNAUDITED) ANDJUNE 30, 2013 PAGE 5 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2, 2009 (INCEPTION) TO MARCH 31, 2014 (UNAUDITED) PAGE 6 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY/(DEFICIENCY) FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2014 (UNAUDITED) PAGE 7 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONHTS ENDED MARCH 31, 2, 2009 (INCEPTION) TO MARCH 31, 2014 (UNAUDITED) PAGES 8 - 13 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 3 Praco Corporation (f/k/a Hunt for Travel, Inc.) (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, June 30, Unaudited Current Assets Cash $ $ Note Receivable - Related Party - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable $ $ Notes Payable Total Liabilities Commitments and Contingencies (See Note 5) Stockholders' Deficiency Preferred stock, $0.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,902,500 and 6,902,500 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See accompanying notes to condensed unaudited financial statements 4 Praco Corporation (f/k/a Hunt for Travel, Inc.) (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended For the period from December 15, (inception) to March 31, March 31, March 31, March 31, March 31, Revenue $
